Beck, J.
The errors complained of relate to the finding of facts by the court.. The record does not contain all the evidence upon which the finding was had; we, of course, cannot review it.
Plaintiff’s counsel insists that from the answer of the garnishee his liability appears. Without determining whether, in case it did so appear, we could, without all the evidence, review the judgment of the district court, it is sufficient to say that the answer avers, that the note was received by the garnishee, for a specific purpose, the payment of a judgment upon which he was liable as security, under a contract with the debtor. The law will protect the right of the garnishee to the note under that contract, and will not do what it would forbid the judgment debtor — disregard the contract and defendant’s claim thereunder.
Appellee claims that no exceptions appear to the finding and rulings of the court below:. By a fair construction of the record, we think it is shown that the judgment was excepted to at the proper time.
Affirmed.